Citation Nr: 1446289	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-22 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to February 1968 and from October 1970 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The issue of entitlement to a TDIU has been raised as a component of the initial rating claim on appeal.  Thus, it is presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2014.  A transcript of the hearing has been associated with the claims file.  

(On this same date, the Board is issuing a separate decision addressing the Veteran's appeals regarding an overpayment nonservice-connected pension benefits.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial compensable rating for left ear hearing loss and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran experienced noise exposure during service; current audiometry testing shows a right ear hearing loss disability for VA purposes; and the evidentiary record makes it likely that the right ear hearing loss is the result of the in-service noise exposure. 


CONCLUSION OF LAW

The criteria to establish service connection for a right ear hearing loss disability are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that he has right ear hearing loss as a result of noise exposure during his active duty service.  Because the evidence is in relative equipoise in demonstrating such a relationship, the Board agrees.

Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); Hickson v. West, 12 Vet .App. 247, 253 (1999).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  

Discussion

In this Veteran's case, the evidence establishes a current right ear hearing loss disability for VA purposes as defined in 38 C.F.R. § 3.385.  Specifically, a July 2008 VA audiological examination shows auditory thresholds greater than 40 decibels at 3000 and 4000 Hertz.  Additionally, the speech recognition score for the right ear was 82 percent, which is less than 94 percent.  As such, a current hearing loss disability is established.  See 38 C.F.R. § 3.385.  

An in-service injury is also established.  The Veteran competently and credibly asserts that he was continually exposed to loud noise during service, including as a a combat aircraft crewman in Vietnam.  His DD Form 214 shows that he was awarded the Aircraft Crewman Badge and Air Medal.  

When he entered service in in May 1967, an audiometer test showed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
--
15

At service separation in May 1976, audiometry testing showed the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
5
15
--
25

Taken together, this evidence establishes an in-service injury, including some degree of hearing loss shown at service separation.  See Hensley, 5 Vet. App. at 157.  

Finally, the Veteran competently and credibly testified at his Board hearing that he first noticed hearing loss in his right ear beginning in service.  See Board Hr'g Tr. 3.  This evidence greatly increases the likelihood that the Veteran's current hearing loss has existed since service.  Accordingly, a nexus to service is established.  To the extent a VA examiner in July 2008 reached an unfavorable opinion, the Board can find no compelling reason to afford that examiner's opinion any greater degree of evidentiary value than the Veteran's own testimony.  

In light of the foregoing, the evidentiary record is at least in a state of relative equipoise on all material elements of the claim.  Accordingly, service connection for a right ear hearing loss disability is warranted, and the claim is granted.  

Because the benefit being sought on appeal is granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2014).


ORDER

Service connection for a right ear hearing loss disability is granted. 

REMAND

Remand of the remaining issues is necessary to get pertinent records that remain outstanding and to get a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete a release for all identified records.

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms, including the impact of his disabilities at work.

The Veteran should be provided an appropriate amount of time to submit this evidence.

2. Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

3. Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

4. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

5.  All attempts to fulfill the preliminary development specified in paragraphs 1-4 above must be documented in the claims file. If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.

6.  After completing all development set forth in paragraphs 1-5 above, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected hearing loss and the effect of his service-connected disabilities on his ability to work.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's hearing loss.  This should include the frequency, severity, and duration of all symptoms in his daily life.  

The examiner is also asked to evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

Also, please articulate the reasoning underpinning all opinions. That is, (1) identify what facts and information support your opinion, and (2) explain how those facts and information justify your opinion.  If the information requested in any question cannot be provided, explain why. A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including whether referral for extraschedular consideration is needed.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


